Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 5, 2022

                                       No. 04-21-00512-CV

                                  MR. W FIREWORKS, INC.,
                                         Appellant

                                                  v.

                        CONCHO ACQUISITION PARTNERS, LLC,
                                    Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-03698
                            Honorable Tina Torres, Judge Presiding


                                          ORDER

        The reporter’s record was originally due December 27, 2021. On December 6, 2021, the
court reporter filed a notification of late record, stating that appellant had failed to pay or make
arrangements to pay the court reporter’s fee for preparing the record and that appellant was not
entitled to appeal without paying the fee. The record was not filed by the December 27, 2021
deadline.

        We therefore ORDER that appellant provide written proof to this court that either (1) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or (2)
appellant is entitled to appeal without paying the reporter’s fee by January 18, 2022. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date the clerk’s record is filed, and the court will consider only those issues or
points raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R.
APP. P. 37.3(c).




                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court